


Exhibit 10.26


Credit Transaction Agreement (for Corporation) Shinhan Bank




The Bank shall explain important contents of this agreement and deliver copies
of the General Terms and Conditions for Bank Credit Transaction and this
agreement to the Borrower and the Security Provider.



Customer No: ______ day of ____________, 20__


Name of Borrower: MEMC Korea Company, Representative Director Chanrae Cho (sign
or sealed)
(also as security provider)
Address: 854, Manghyang-ro, Seonggeo-eup, Seobuk-gu, Cheonan-si,
Chungcheongnam-do
Security Provider:                (sign or sealed)
  Address



Person in Charge
Deputy General Manager
General Manager
 




 







To: Shinhan Bank
                                        


The Borrower and Security Provider hereby acknowledge that the General Terms and
Conditions for Bank Credit Transactions (the “General Terms and Conditions”)
(including the related General Terms and Conditions for Deposit Transaction
Agreement with respect to the credit transaction for corporation, general
account loans and overdraft loans) shall apply to any credit transactions with
Shinhan Bank (the “Bank”) on the terms and conditions as set forth below, and
agree to be bound by each of the following provisions.


Article 1.    Terms and Conditions of the Transaction


1.1
The terms and conditions applicable to credit transactions shall be as follows:
(in case of several types of transactions, please mark “v” or the relevant
number in the ( ) spaces below after receiving explanation from the Bank
employee).





--------------------------------------------------------------------------------




Credit Item
(Type)
Credit Amount
(Maximum)
Credit Commencement Date
Maturity Date
Interest Rate (Guarantee Fee) and Others
Method
of Credit Execution
Method
of Repayment
Interest Payment
Classification of Transaction
Standard loan
KRW 20,000,000,000
 
 
□Fixed
%
1
1
3
□ Revolving
Non-Revolving
□Floating
Base rate (CD rate of return) + (2.1%)
Floating cycle (91 days)
 
KRW
 
 
□Fixed
%
 
 
 
□ Revolving
□Non-Revolving
□Floating
Base rate ( ) + Additional rate ( )
Floating cycle ( )
 
KRW
 
 
□Fixed
%
 
 
 
□ Revolving
□Non-Revolving
□Floating
Base rate ( ) + Additional rate ( )
Floating cycle ( )
Total Amount
KRW 20,000,000,000
  Foreign Currency
Calculation method of interest and default penalty
Loan interest and default interest shall be computed daily on a three hundred
sixty five-day calendar year (366 days in case of leap years). However, in the
case of foreign exchange transactions, international practices and commercial
customs shall apply.
Default penalty rate shall be the interest rate (guarantee fee) set forth in
Article 1 plus the default interest rate for any overdue amount to the extent of
maximum (15)%; provided that if interest rate of credit exceeds the maximum
default penalty rate, interest rate of 2% shall be added to the credit interest
rate.
The default interest rate shall be (6)% for the default period of not exceeding
(1) month; (7)% for more than (1) month but less than (3) months; and (8)% for
more than (3) months.
 







--------------------------------------------------------------------------------




Early Repayment Fee
Market Rate Linked Credits, (New) Base Interest Rate Credits, Single Interest
Rate Credits
- the amount of the early repayment x (1.4)% x (the remaining loan period/loan
period). Provided, that if the loan period exceeds 3 years, shall be seen as 3
years. Article 3 shall apply for the remaining loan period.


Others: ( )
Commitment Fee for the Agreement on Credit Limit
Fee: (the limit amount x ( )% per annum) shall be paid in accordance with
Article 7.
Credit Execution
Method
The loan shall be executed in lump sum on the Credit Commencement Date.
The loan shall be executed in installment within (*) years and (*) month(s) from
the Credit Commencement Date after the Bank shall confirm the purpose and the
specific amount of the loan to be extended based on submitted evidentiary
documents, the goods or others.
The loan shall be executed upon the Borrower’s request satisfying certain
requirements.
Method of Repayment
The loan shall be fully repaid in lump sum on the Maturity Date.
The loan shall be repaid in installment every (*) months from [dd/mm/yyyy] with
a grace period of (*) years and (*) month(s) from the Credit Commencement Date.
The loan shall be repaid in installment every (*) months from [dd/mm/yyyy]
without grace period after the date of final credit issuance.
The loan shall be repaid in equal installment monthly on the such day of Credit
Commencement Date after credit issuance
The loan shall be repaid freely; however, it shall be fully repaid in lump sum
on or prior to the Maturity Date of one revolving period.
※ Please note that any deposit amount to the Bank’s account through ATM or any
electronic financial medium after the close of the bank’s operation hours may
not be treated as the repayment made within the date.
Date and Method of Interest Payment
The initial interest shall be prepaid on the Credit Commencement Date and the
interest accruing thereafter shall be prepaid on the last computation date of
the paid interest.
The interest shall be prepaid by the date preceding to the Maturity Date of
bill.
The initial interest shall be paid within (1) month from the Credit Commencement
Date and the interest accruing thereafter shall be paid within (1) month from
the date following the last computation date of the paid interest.
The interest shall be paid on the day that the principal of the loan payable in
installment is paid or the day that a monthly accumulation amount is paid.
The interest shall be paid on the Maturity Date.
The interest shall be paid on the next day of the settlement date of every month
designated by the Bank
※ Please note that any deposit amount to the Bank’s account through ATM or any
electronic financial medium after the close of the bank’s operation hours may
not be treated as the repayment made within the date.
Account Number
Account number for loan deposit: 140-008-755615 / Automatic transfer account
number: 140-008-755615



1.2
The Fixation and floating of the interest rate (guarantee fee) shall be applied
in accordance with Articles 3.2.1 and 3.2.2 of the General Terms and Conditions
(for corporation), respectively, and the credit issued in installments shall be
applied by the rate on the date issued by each installment.



1.3
In the case of revolving transaction, one loan period could be set and managed
within the agreed maturity date and the length of one loan period shall be ( )
months.



Article 2.    Change of Interest Rate


2.1
“Market Rate Linked Credits” means credits with changing interest rates, which
change is linked to change of market base interest rates or bank-announced
interest rates and it shall be applied in accordance with the following terms
and conditions of the paragraphs below.



2.1.1
‘Market base interest rates’ of the Market Rate Linked Credits means the rate
the Borrower selects at the initial time of issuance of credits from the
following rates announced by the Bank: simple average 91-Day CD Rate during the
immediately preceding three (3) business days, 6-Month Finance Debentures Rate,
1-Year Finance Debentures Rate, 2-Year Finance Debentures Rate, 3-Year Finance
Debentures Rate, 5-Year Finance Debentures Rate and short-term COFIX of the
immediately preceding date (as defined below) in the case of the credit in
Korean Won, and among 1-Month LIBOR, 3-Months LIBOR, 6-Months LIBOR, and
12-Months LIBOR or 1-Month HIBOR, 3-Months HIBOR, 6-Months HIBOR, and 12-Months
HIBOR (as defined below) in the case of the credit in foreign currency, each to
be announced by the Bank on the issuance date and on the new interest
application date. The change of each market base interest rate will be made in
accordance with the change cycles and application methods set forth below.

 




--------------------------------------------------------------------------------




2.1.1.1
The base interest rate of 91-Day CD rate refers to the simple average of 91-Day
Closing CD Rate to be announced by the Korea Securities Dealers Association for
three business days immediately preceding to the issuance date and each date
that becomes three months counting therefrom. Accordingly, the interest rate
will be changed every three months.



2.1.1.2
The base interest rate of 6-Month Finance Debentures Rate, 1-Year Finance
Debentures Rate, 2-Year Finance Debentures Rate, 3-Year Finance Debentures Rate
and 5-Year Finance Debentures Rate refers to the simple average of the each
Closing AAA Finance Debenture Rate to be announced by KIS Pricing, Inc. and
Korea Bond Pricing & KR Co. for three business days immediately preceding to the
issuance date and each date that becomes 6 months, 1 year, 2 years, 3 years and
5 years counting therefrom. Accordingly, the interest rate will be changed every
each 6 months, 1 year, 2 years, 3 years and 5 years.



2.1.1.3
Short-term COFIX rate refers to the rate announced in final by the Korea
Federation of Banks on the date immediately preceding the loan execution date
and the dates 3 months thereafter, each respectively. Accordingly, the interest
rate will be changed every three months.



2.1.1.4
The base interest rate of 1-Month LIBOR, 3-Month LIBOR, 6-Month LIBOR, and
12-Month LIBOR refers to the rates of LIBOR Rate to be announced by the
International Continental Exchange at 11 a.m., London time, on the business day
immediately preceding to the issuance date and each date that becomes 1 month, 3
months, 6 months and 12 months counting therefrom and delivered by a trustful
telecommunication company, like Reuters, Telerate, Bloomberg, etc. Accordingly,
the interest rate will be changed every each 1 month, 3 months, 6 months and 12
months.



2.1.1.5
The base interest rate of 1-Month HIBOR, 3-Month HIBOR, 6-Month HIBOR, and
12-Month HIBOR refers to the rates of HIBOR Rate to be announced by the Treasury
Markets Association at 11 a.m., Hong Kong time, on the business day immediately
preceding to the issuance date and each date that becomes 1 month, 3 months, 6
months and 12 months counting therefrom and delivered by a trustful
telecommunication company, like Reuters, Telerate, Bloomberg, etc. Accordingly,
the interest rate will be changed every each 1 month, 3 months, 6 months and 12
months.





2.1.2
‘Bank-announced interest rates’ of the Market Rate Linked Credit means the rates
per term which is daily calculated by considering expenses and the rates per
term from 1 day to 30 years based on the simple average of 91-Day Closing CD
Rate to be announced by the Korea Securities Dealers Association for three
business days immediately preceding to the issuance date and the simple average
of the each Closing AAA Finance Debenture Rate to be announced by KIS Pricing,
Inc. and Korea Bond Pricing & KR Co. for three business days immediately
preceding to the issuance date. Purchasing loan with amount limit on aggregated
borrowing and trade finance shall be applied by the bank-announced interest rate
for the number of days for each case considering leverage effect of limitation
on aggregated borrowings, and general account loan and overdraft loan shall be
applied by interest rate announced by the Bank for its relevant daily balances.



2.2
“(New) Base Rate Linked Credits” refers to credits with changing interest rates,
which change is linked to change of the (New) Base rates announced by the Bank,
and the (New) Base Rate means the interest rate obtainable by adding the Bank’s
average funding cost and a reasonable amount of expenses, margin, and operation
expenses. Accordingly, the credit interest rate will be changed when the (New)
Base Rate announced by the Bank changes.



2.3
“Single Interest Rate Credits” refers to credits with changing interest rates,
which change is linked to change of the rates announced by the Bank or loan
institution. Accordingly, the credit interest rate will be changed by credit
item when the rate announced by the Bank or loan institution changes.

 
2.4
“Deposit Interest Rate Linked Credits” refers to credits secured with certain
deposit products of clients including deposit, installment savings and
installments. Accordingly, when a deposit interest rate applicable to a deposit
product provided as the security for the credit is changed, the interest rate on
the relevant credit will be changed accordingly.

 
Article 3.    Early Repayment Fee




--------------------------------------------------------------------------------




3.1
If the Borrower repays the loan from the Bank before the agreed Maturity Date
(if it is extended, such extended date shall be applied), then an early
repayment fee shall be paid to the Bank using method provided in Article 1.



3.2
Early repayment fee shall be applied by multiplying the interest rate for early
repayment set forth in Article 1 and the amount of early repayment and the
amount of early repayment shall be calculated in accordance with each of the
following provisions.



3.2.1
"The amount of early repayment" shall mean any amount of the credits repaid
prior to the agreed Maturity Date and, in the event that the credit is repaid in
installments, shall mean such installments repaid prior to their respective
Maturity Date.



3.2.2
"Remaining Days" shall mean the number of days from (and including) the day
immediately following the early repayment and to (and including) the agreed
Maturity Date, provided, that if the loan period exceeds 3 years, remaining days
shall mean the number of days left after deducting the number of days passed
(from the loan commencement date until the early repayment date) from 3 years.
In the event that the credit is repaid in installments, it shall be calculated
for each of the installments and applied to early repayment of the installments
in the order of their respective Maturity Date.



3.3
The early repayment fee shall be exempted or reduced for any one of the
following:



3.3.1
If the remaining loan period is less than 1 month;

3.3.2
If the Bank collects loan prior to the agreed Maturity Date, resulting from loss
of benefit of the fixed term; or,

3.3.3
If the Bank offsets loan against deposits prior to the agreed Maturity Date due
to the Bank’s necessity.

3.3.4
If the loan is repaid after 3 years (including any extended periods) from the
first loan commencement date.



Article 4.    Default Penalty and Others


4.1
In the event that the Borrower fails to pay the interest, the installment
payment amount and/or the principal and interest of the loan payable in
installment on the agreed due date, the Borrower shall immediately pay default
penalty on such default amount.



4.2
Notwithstanding the foregoing Article 4.1, in case of loans secured with
deposits, installment savings, installments and benefit as collateral, the
default penalty shall not be paid.



4.3
In the event that the Borrower fails to fulfill its obligation on the Maturity
Date of the loan, or in the event that the Borrower is subject to the
acceleration obligation pursuant to Article 7 of the General Terms and
Conditions (for Corporation) (including occurrence of the obligation to
repurchase a discounted bill under Article 9 of the General Terms and
Conditions), the Borrower shall immediately pay default penalty on the remaining
balance of the loan from the date on which such event occurs.



4.4
In the case of discounted bill and corporate purchase price loan etc., interests
of which shall be prepaid until each due date per loan transaction, default
penalty shall be applied by adding interest rate of loan upon issuing each loan
plus default interest rate until such default is cured.



4.5
In case of credit related to foreign exchange (excluding loan in foreign
currency and loan in Won denominated in foreign currency), daylight loans (loan
on overdraft, loan from general resources), advances for customers (in Won,
foreign currency), lending of securities, purchase card, other credits provided
by the Bank, default penalty shall be applied by adding “New Base Rate (Bank)”
plus the default interest rate..



4.6
In case of Bill brought from trust account, default penalty shall be applied by
adding “New Base Rate (Trust)” plus the default interest rate.



Article 5.    Determination of Aggregate Loan Amount and Notice of Installment
Repayment Schedule


5.1
In the case of loans payable in installment, the aggregate debt amount shall be
finally determined after the issuance of the last installment, and this
determination shall be based on the installment repayment schedule, receipts and
other supporting evidences.







--------------------------------------------------------------------------------




5.2
In the case of loans to be repaid in installment other than loans secured with
installment savings and benefit payments, the Bank shall draw up an installment
repayment schedule for the fixed aggregate debt amount and notify this to the
debt-related parties.



Article 6.    Reduction or Suspension


6.1
In the case of revolving credit facility and loans payable in installments, if
the credit transactions are deemed to have been materially affected in an
adverse manner by rapid change in national economy or financial market
conditions or substantial deterioration of the credit standing of the Borrower,
the Bank may, by giving notice to the Borrower, reduce the agreed credit (limit)
amount as set forth in Article 1 or temporarily suspend issuance of credit even
during the credit period. In such case, the Borrower shall immediately repay any
excess amount arising from the reduced credit limit.



6.2
The term, “rapid change in national economy or financial market conditions,” set
forth in Article 6.1 above shall mean any of the following events: (i) the
credit rating of Korea or the Bank is downgraded by two or more levels and the
Bank’s financing is expected to face a material risk caused by factors such as a
drastic increase in financing costs represented by interest rates; (ii) Korea
seeks emergency funds from an international organization due to causes such as
foreign currency crisis; (iii) the Bank seeks a liquidity adjustment loan from
the Bank of Korea due to causes such as insufficient reserves; or (iv) any other
radical change has occurred to the national economy or financial market
conditions.



6.3
The term, “substantial degradation of the credit standing of the Borrower,” set
forth in Article 6.1 above shall mean any of the following events: (i) it is
difficult to conduct credit transactions in a normal manner as a result of
change in major shareholder(s) or business management; (ii) the external auditor
provides a negative opinion or rejects to provide its opinion; (iii) trustful
broadcasting media, including major daily newspapers, TV, etc., make a report,
which may result in substantial degradation of the credit standing of the
Borrower, and such report is confirmed; (iv) an investigation, which may greatly
affect the credit standing of the Borrower, or a litigation, which may
significantly affect the business of the Borrower, is commenced; and (v) the
credit is accelerated pursuant to Article 7 of the General Terms and Conditions
(for corporation).



6.4
If any of the events set forth in Article 6.1 above is cured and credit
transactions may be conducted in a normal manner, the Bank shall immediately
cancel the reduction or suspension, as the case may be.



Article 7.    Commitment Fee for Credit Limit


7.1
Commitment fee for credit limit shall be fully paid at the execution of such
loan agreement (including new, extended or renewed agreement) in the amount set
forth in Article 1.



7.2
If the credit limit is changed (reduced, cancelled, terminated, or suspended),
the fee pertaining to the changed credit limit shall be returned in an amount
calculated on a pro rata basis according to the number of days remaining from
the time point at which the credit limit was changed to the end of the original
credit period.



7.3
If credit limit is increased, the fee pertaining to the changed the credit limit
shall be returned in an amount calculated on a pro rata basis according to the
number of days remaining from the time point at which the credit limit was
changed to the end of the credit period.



Article 8.    Agreement for General Account Loan and Overdraft Loan


8.1
In case of general account loan and overdraft loan, if any obligations under
this Agreement exist, the amount deposited into a general account and a current
account (hereinafter referred to as “Underlying Account”) (excluding securities
until settlement thereof, and securities deposited into the Underlying Account
shall be deemed to be assigned to the Bank as security) shall be automatically
applied to the satisfaction of payment obligations under such loans and it shall
be applied to the order of default interest, accrued interest and principal of
loans.



8.2
In case of general account loan and overdraft loan, if the request for payment
or the request for automatic payment for regular expenses and various charges
and fees in excess of the balance of Underlying Account is made, the loan shall
be paid or be automatically paid through the Underlying Account.



8.3
In case of general account loan and overdraft loan, the interest and default
interest accrued thereon shall be deducted from the Underlying Account or shall
be added to credit amount within the (maximum) credit amount. If the above
interests could not be paid due to the shortage of credit amount, such unpaid
interests (the “Accrued Interest”) shall be intended





--------------------------------------------------------------------------------




to be paid as soon as practicable and default interest accrued on Accrued
Interest, calculated by fixed rate, shall be paid additionally.


8.4
With respect to overdraft loan, if the Bank pays, pursuant to this Agreement, a
bill or check which has been drawn by the Borrower (and therefore, the Bank has
a right to indemnity against the Borrower), such overdraft shall be deemed to be
a loan and the Borrower shall agree to repay it in accordance with this
Agreement.



8.5
With respect to overdraft loan, the Borrower shall agree to raise no objection
even if the Bank rejects to pay the drafts or checks previously issued by the
Borrower for the reason that any of the events set forth in the Article 6
(reduction or suspension) occurs.



8.6
The Bank may pay, after the Maturity Date, the bill/check issued by borrower
before Maturity Date of loan if it seems to be necessary such as it is likely to
cause substantial disadvantage to borrower resulting from the refusal of payment
on bill/check. This Agreement shall also apply to the credit amount arising
therefrom.



8.7
In the event that Accrued Interest is delayed to be paid continuously for
fourteen days from the date incurred, the Borrower shall accelerate the payment
and shall pay default interest thereon, calculated by fixed rate, from then.



Article 9.    Re-issuance of Credit within the Agreed Maturity Date


9.1
If credit items those issued in Article 1 should be re-issued (including
conversion to other items) within the agreed Maturity Date, it can be issued
within the range allowed by the Bank, and in this case, the agreement designated
by the Bank should be written and submitted.



9.2
In the case of re-issuance (refinancing) in accordance with Article 9.1 above,
this Agreement should be also applied accordingly.



Article 10.    Stamp Tax


10.1
The stamp tax incurred by the execution of this Agreement shall be equally paid
by the Borrower and the Bank for 50% each.



10.2
In the event that the Bank pays any stamp tax, which the Borrower is obligated
to pay under Article 10.1 above, the Borrower shall immediately refund the
amount of stamp tax to the Bank pursuant to Article 4 of the General Terms and
Conditions mutatis mutandis.



Article 11.
Currency of Repayment and Exchange Rate



The principal and interest of loans in foreign currency may be repaid in the
borrowed currency or Korean Won and if the repayment is made in Korean Won, the
exchange rate is subject to telegraphic transfer selling rate applied to
customers on the date of repayment.


Article 12.    Security and Insurance


Except as otherwise stated by the Bank, the Borrower shall provide the Bank with
the facilities constructed or installed with the credits extended under this
Agreement as the security for the credits along with the lands and buildings on
or in which such facilities are installed together with other facilities
installed therein, and in case the Bank requests, the Borrower shall subscribe
to an insurance policy of the kind and the amount as agreed by the Bank, and
further create pledge on the claim for the insurance proceeds in favor of the
Bank.


Article 13.    Creation of Security Interest


13.1
The Borrower has created pledge over the deposits, etc. set forth below as
security for its obligation under this Agreement and delivered to the Bank the
instruments (passbooks) relating thereto.



13.2
The pledge referred to in Article 13.1 above shall extend to the principal, the
right to receive profits (including installments deposited after the date of
this Agreement), interest and right to receive profits relating thereto, special
subsidy and statutory subsidy, etc.







--------------------------------------------------------------------------------




13.3
The Borrower acknowledges that the effect of pledge shall extend to any
extension, novation, renewal, subdivision, consolidation, increase or reduction
in amount or capitalization of interest with respect to the deposits, etc. The
Borrower also acknowledges that the pledge shall extend to the right to receive
profits arising from a trust, pledged property, which has been extended by
agreement or automatically extended due to a default.



13.4
The Bank may, instead of enforcing the pledge created pursuant to Article 13.1
above, set-off its claims against the deposits, etc. set forth below in
accordance with the provisions of the General Terms and Conditions or may
receive funds on behalf of the Borrower and then appropriate and apply such
funds to its credit in satisfaction of the Borrower’s debts.



¦ Description of Deposits, etc. as Pledged Property [unit: KRW]
Type
Certificate Number or
Account Number
Holder or Trustor
Deposit
Balance
Maximum Amount Guaranteed
(Deposit Balance x 110%)
Date of New Deposit
Maturity Date
Beneficiary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Article 14.    Assurance of the Repayment of the Loans


14.1
The Borrower covenants to the Bank that in order to assure the repayment of the
loan, it shall maintain properly its financial ratio as follows, provided, where
the Bank and the Borrower enter into a separate agreement with respect to the
financial structure of the Borrower, such separate agreement shall be attached
hereto and constitute a part of this Agreement.



Division
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
[ ] [ ], 20[ ]
Debt-to-Equity
Ratio
%
           %
%
           
           %
           
%
Capital Ratio
%
%
%
%
%
[ ]Ratio
%
%
%
%
%
[ … ]Ratio
%
%
%
%
%



14.2
The Borrower convents that the Borrower shall consult with the Bank before the
Borrower performs any of the following; provided however, in case of the change
in shareholder(s) who actually control the company or major shareholder(s)
(largest shareholder(s)), the Borrower shall provide a written notice thereof to
the Bank in advance.



1. Merger, business transfer and sale or lease of any material assets of the
Borrower;
2. Investment in any fixed asset with the loan, which is not agreed hereto;
3. Provision of guarantees for any third party;
4. Operation of new business or overseas investment; and
5. Expected material change in the business of the Borrower, including
commencement of work-out plan and application for private composition.


14.3
The Borrower covenants that if the Bank demands the Borrower to perform any of
the following to assure the post management of the obligations hereunder due to
there being any prominent necessity, the Borrower shall comply with the demand
of the Bank:



1. Sale of the real property or securities owned by the Borrower;
2. Capital contribution by major shareholders of the Borrower; and
3. Capital increase with consideration or initial public offering




--------------------------------------------------------------------------------






14.4
Articles 14.1 through 14.3 above shall be applicable only where the Bank and the
Borrower enter into a separate agreement with respect to each such Article.



Article 15.    Submission of Documents


15.1
The Borrower shall provide the Bank with the following documents requested by
each time by the Bank based on Article 17 and Article 19 of the General Terms
and Conditions and other documents for the future management of the loan upon
Bank’s request:



15.1.1
Quarterly: value added tax report, trial balance sheet of totals and balances,
statement of current debt, each distributor, and sales estimation of each
product, etc.;



15.1.2
Semi-annually: semi-annual balance sheet, value added tax report, trial balance
sheet of totals and balances, statement of current debt, each distributor, and
sales estimation of each product, etc.;



15.1.3
Annually: an audited report prepared by a certified public accountant(s)
(closing financial statements), consolidated financial statements, commercial
registry extracts, a business registration certificate, shareholders register,
articles of incorporation, a summary sheet of earned income tax withholding, a
business plan, pro forma financial statements (for 3 years), statement regarding
major customers, copies of various approvals and permits and technical
certificates (e.g., KS, ISO, patent, etc.), statement regarding labor strike,
other product manuals, and reference materials related to the same industry,
etc.



15.1.4
At any time: trial balance sheet of totals and balances, statement of current
debt, any document evidencing the use of the loan, etc.



15.2
The Borrower shall provide the Bank with the following documents in the event
that the Bank requests such documents to investigate the current status of
foreign currency risk of the Borrower and the management thereof by the Borrower
in connection with the credit evaluation of the Borrower:



15.2.1
Current status relating to foreign currency risk management committee and
regulations on foreign currency risk management;

15.2.2
Current status relating to procurement and operation of foreign currency; and

15.2.3
Current status relating to transaction of derivatives denominated in foreign
currency



Article 16.    Other Special Terms and Conditions


 



The Borrower hereby confirms that it has received the General Terms and
Conditions (for corporation) and a copy of this Agreement and has been fully
informed of and understands the important contents thereof.
Do you want to receive this Agreement in written notice?
□Yes
□No
Borrower
(and Security Provider)
MEMC Korea Company
(sign or seal)
□Yes
□No
Security Provider
(sign or seal)



Borrower’s signature and details
Department
 
Title
 
Name
           (seal)



Customer Service Center
Internet: www.shinhan.com-> customer service center -> online public grievance
Telephone: 080-023-0182 Fax: 02-6263-8399
Address: 120 Taepyungro 2ga, Jungu Seoul Korea





--------------------------------------------------------------------------------










